EXHIBIT 10.1
 
Exclusivity and Non-circumvention Agreement
 
May /1/ 2013


THIS AGREEMENT is entered into by and between BRUCE SCHOENGOOD, for MEDIFIRST
SOLUTIONS, a Nevada Corporation, whose principal place of business is located at
3171 U.S. 9, Suite 292, Old Bridge, NJ 08857 (hereinafter jointly referred to as
"MEDIFIRST") and Panacea Photonics Corporation located at 30030 Scenic Byway
Road, Henderson, MN 56044 (“PANACEA").


SECTION  1.   Grant of Exclusive Sales Territories
 
PANACEA grants to MEDIFIRST the right to act as its exclusive distributor of all
PANACEA PHOTONICS LIGHT SYSTEMS, (“Lights”), or all Equivalent or Updated
Panacea Photonics Light Systems, all PANACEA PAIN RELIEF products
(“Panacea-products”), all PANACEA SKIN CARE products (“Panacea-products”), all
Equivalent or Updated Panacea-products  (“Panacea-products”) and all PANACEA
products (“Panacea-products”) in the following areas: New Jersey & New York of
the United States (the Territories) for a minimum period of one year (1) year to
begin at the date of execution of this Agreement, subject to the terms and
conditions set forth herein.


SECTION  2.   Right to Take Orders                                           
 
MEDIFIRST will have the exclusive right to market and distribute any and all
orders in the Territories for the Panacea-products and any and all other
products manufactured by PANACEA that shall be offered to MEDIFIRST for sale
and/or distribution to its customers.  MEDIFIRST shall have the right to appoint
or designate exclusive distributorships in the Territories to represent
MEDIFIRST, subject to written approval by PANACEA.


 
1

--------------------------------------------------------------------------------

 
 
SECTION  3.  Pricing
 
All inquiries received by PANACEA for purchase of the Panacea-products for use
in the Territories will be directed to MEDIFIRST.  In no event will PANACEA
market, sell, or offer for sale the Panacea-products independently of MEDIFIRST
to any party, company, corporation, or other entity with a billing address or
location in the Territories or outside the Territories for such products that
will be diverted into any of the Territories.
 
PANACEA shall use its best efforts to keep confidential the purchase price
offered to MEDIFIRST for the Panacea-products marketed in the Territories.


SECTION  4.  Time Devoted to Work
 
MEDIFIRST agrees to represent and distribute the products of PANACEA and to
devote sufficient time, attention, and energy, as is necessary to cover the
market properly in the Territories.  MEDIFIRST further agrees not to represent
or sell comparable, competitive products.


SECTION  5.  Exclusivity, Non-Competition and Non-Circumvention:
 
PANACEA agrees that it will not be engaged or attempt to engage with any other
representative, company, corporation, or person, directly or indirectly, whether
or not the activity is pursued for gain, profit or other pecuniary advantage,
that competes or will compete with or otherwise adversely affect the
distributorship of MEDIFIRST in the Territories, at any time during the term of
this Agreement, as it may be amended, and for a period of two (2) years after
its termination, without MEDIFIRST’s prior written consent.
 
PANACEA agrees that it will not seek to directly or indirectly circumvent this
Agreement by shipping its products to another State and/or to another company
with the intent to market its products in the Territories and avoid exclusive
distributorship or any due payment to MEDIFIRST.  For purposes of this
agreement, "indirectly" encompasses any acts by PANACEA in which PANACEA knows,
or has reason to know, are likely to be in violation of this Agreement.
 
PANACEA shall not engage in any recruitment of any MEDIFIRST representatives,
employees, staff, or customers for work or marketing or other products and
services, related to the products and services being marketed by MEDIFIRST.
 
 
2

--------------------------------------------------------------------------------

 
 
In the event of a violation of Section 6, whether direct or indirect, MEDIFIRST
shall be entitled to a legal monetary compensation equal to the maximum profits
it should realize from such a transaction, and all expenses, including all legal
fees and court costs incurred.


SECTION 6.  Terms of Exclusivity
 
Subject to the terms and conditions contained herein, this Agreement shall be
binding on the Parties for a period of twelvee (12) months from the date of its
execution, and shall be renewable for successive periods, as described below,
provided that MEDIFIRST meets the following conditions:
 
1.  Within the initial nine-month period from the date of execution of this
Agreement, MEDIFIRST shall place at least fifty (50) prepaid orders for the
Systems with PANACEA from customers in the Territories.  Upon placement of said
50 prepaid orders for the Systems, Parties agree to extend the right to
exclusivity as provided for in this Agreement for an additional six (6) months.
 
2.  Within the second six-month period from the date of execution of this
Agreement, MEDIFIRST shall place at least an additional fifty (50) prepaid
orders for the Systems with PANACEA from customers in the Territories.  Upon
placement of the 100 prepaid orders, Parties agree to extend the right to
exclusivity as provided for in this Agreement for an additional one (1) year
period.
 
3.  Within the second, and any successive, twelve (12) month periods, MEDIFIRST
shall place at least one-hundred (100) prepaid orders for the Systems, each
12-month period.  Effective at the beginning of the second, and any successive,
12-month periods, PANACEA shall credit MEDIFIRST for units sold over the
100-unit minimum to meet its sales quota in successive years.  Notwithstanding
the carryover credit for units sold in previous years, MEDIFIRST must place a
minimum of one-hundred (100) prepaid orders with PANACEA for the Systems in any
given year in order for the right to exclusivity to continue.
 
4.  In the event that MEDIFIRST does not meet the minimum sales quota for the
periods set forth above, PANACEA may terminate the exclusive distributorship
agreement with MEDIFIRST by written notice sent in accordance with paragraph 13
indicating that this Agreement shall be terminated within sixty (60) days of the
date of said notice, the effective date of termination.
 
 
3

--------------------------------------------------------------------------------

 
 
5.  In the event that notice of termination of exclusivity is given, MEDIFIRST
shall provide PANACEA with the names, addresses, and other contact information
of any and all parties solicited for sales of the Panacea-products and
Systems.  In the event of termination, any prepaid orders placed by such parties
within twelve (12) months of the effective date of termination of this Agreement
shall be deemed to be attributable to MEDIFIRST, and MEDIFIRST shall be entitled
to the difference between the purchase price paid by MEDIFIRST, see Section 4,
and the resale price per unit charged by MEDIFIRST from said sales.  The parties
understand that providing the names or potential MEDIFIRST contacts is necessary
to avoid overlap, confusion, and mistake in any payments that may be due to
MEDIFIRST.  PANACEA shall not close any sale of Panacea-products and Systems to
any MEDIFIRST contact or customer unless specifically requested to do so, in
writing, by MEDIFIRST.
 
Notwithstanding the termination of its exclusive distributorship in the
Territories, MEDIFIRST may still market and distribute the Panacea-products and
Systems and be entitled to the difference between the purchase price paid by
MEDIFIRST, see Section 4, and the resale price per unit charged by MEDIFIRST
from said sales.


SECTION  7.  Confidentiality
 
MEDIFIRST acknowledges that in the course of providing services for PANACEA,
MEDIFIRST may have access to and become familiar with various trade secrets and
confidential information, including but not limited to software, customer
contracts, customer links, customer prospect lists, invoices, customer
requirements, sales procedures, research data, design date, marketing and
pricing information and data, marketing plans, financial information and other
technical and/or business information (collectively, "confidential
information").  MEDIFIRST agrees not to use in any way or disclose to any person
or entity any such confidential information, either directly or indirectly,
either during the term or this Agreement or any time thereafter, except as
required in the course of performing services under this Agreement.  MEDIFIRST
shall further take reasonable precautions and act in such a manner to ensure
against unauthorized disclosure or use of the confidential information.  This
section shall survive termination of this agreement.


 
4

--------------------------------------------------------------------------------

 
 
SECTION  8.  Return of Materials
 
Any and all files, records, documents, information, data, and similar items in
the possession of MEDIFIRST relating to the business of PANACEA which have been
provided by PANACEA to MEDIFIRST shall be promptly returned and shall remain the
exclusive property of PANACEA.  Provided, however, any materials or equipment
been purchased by MEDIFIRST from PANACEA shall remain the property of MEDIFIRST
unless purchased back from MEDIFIRST by PANACEA.


SECTION  9.  Maintenance and Warranty
 
So long as there is no negligence on the part of the user, PANACEA agrees to
provide a two year warranty and technical support for the Panacea-products and
Lights.  Any defective equipment shall be repaired or replaced by PANACEA at its
technical support location, with shipping at customer expense.  Shipping costs
for return of the replacement part shall be at PANACEA'S expense. PANACEA agrees
to repair or replace the defective part within thirty (30) days of receipt of
same.


SECTION 10.  Governing Law and Compulsory Arbitration
 
This agreement and performance hereunder shall be construed and enforced in
accordance with and pursuant to the laws of the state of Minnesota.  In the
event a dispute shall arise between the Parties to this Agreement, the Parties
agree to participate in at least four hours of mediation in accordance with the
mediation procedures of the American Arbitration Association.  The parties agree
to share equally in the costs of the mediation.  The Parties understand that the
mediation decision shall be binding.


 
5

--------------------------------------------------------------------------------

 
 
SECTION  11.  Notices
 
All notices authorized or required under this Agreement shall be in writing and
shall be sent by hand delivery, next business day courier service or certified
or registered, mail, postage prepaid, to MEDIFIRST or PANACEA to their
respective addresses as set forth below:
 
For MEDIFIRST:
For PANACEA:
Bruce Schoengood
Michael Thomas
President
President
3171 U.S. 9 – Suite 292
30030 Scenic Byway Road
Old Bridge, New Jersey  08857
Henderson, Minnesota  56044



SECTION  12.  Binding Effect; Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of either
Party).  Any successor (whether direct or indirect, and whether by purchase,
merger, consolidation or otherwise) to all, substantially all, or a substantial
part, of the business or assets of the Company assumes and agrees to perform
this Agreement in the same manner and to the same extent that the Parties would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect regardless of whether the present individuals and
entities continue to serve as a director, officer, employee, agent or fiduciary
(as applicable) of each of the Parties or of any respective successors and
assigns.
 
IN WITNESS WHEREOF, THE PARTIES HAVE HERETO SET THEIR hands and seals to this
Agreement on this 1st day of May 2013.
 
MEDIFIRST SOLUTIONS, INC.
  PANACEA PHOTONICS CORPORATION               By 
/s/ Bruce Schoengood      
 
By
/s/ Michael Thomas     Bruce Schoengood, President         Michael Thomas,
Owner, President  

 
 
6

--------------------------------------------------------------------------------